Citation Nr: 0917807	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disability, 
rated as 10 percent disabling prior to July 11, 2005, and as 
20 percent disabling since July 11, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an increased rating for his low back 
disability.  By a June 2006 rating decision, the RO increased 
the rating for the Veteran's low back disability from 10 
percent to 20 percent disabling, effective July 11, 2005.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The 
Board remanded the claim for additional development in 
October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA has a duty to notify the Veteran of what information or 
evidence is necessary to substantiate the claim, what subset 
of the necessary information or evidence, if any, the 
claimant is to provide, and what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain.  38 U.S.C.A. § 5103 (West 2002); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the Veteran.  Although the RO has 
provided the Veteran with multiple notice letters, those 
notice letters did not specifically notify the Veteran that 
he should provide evidence of the effect that worsening 
disabilities had on his employment and daily life (such as a 
specific measure or test).  The letters also did not notify 
the Veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.  

Next, the record reflects that on physical examination in 
February 2003, and again on examination in December 2008, the 
Veteran was noted to be able to raise his legs to only 20 
degrees on straight leg raising tests associated with the 
evaluation of his back disability.  The December 2008 
examiner described the straight leg raising test as 
"equivocal" due to the Veteran's ability to raise his legs 
to only 20 degrees.  Additionally, MRI examination in August 
2005 revealed moderate lumbar stenosis at L4-L5, with left 
lateral recess extrusion at L4-5 impinging the descending 
left L5 nerve root, and multilevel neural foraminal narrowing 
and exiting nerve root impingement, most significant at L4-5 
and L5-S1, with mass effect on the descending S1 nerve roots.  
The record otherwise reflects occasional complaints of 
radiating pain but no confirmed diagnoses of radiculopathy.  
Significantly, however, the Veteran has submitted numerous 
statements indicating that it is not in his nature to 
complain about the pain associated with his back.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Veteran has not yet undergone 
neurological examination in association with his claim for an 
increased rating.  Because the record reflects nerve root 
impingement associated with the service-connected low back 
disability but the nature and extent of that neurologic 
impairment is unclear to the Board, the Board finds that a 
remand for a neurological examination is necessary in order 
to fairly decide the merits of the Veteran's claim.

Finally, as the most recent VA clinical records of record are 
dated in November 2008, and it appears that the Veteran has 
continued to receive treatment for his low back disability 
since that time, records dated since November 2008 should be 
obtained on remand.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a letter 
that:

a)	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
b)	informs him about the information and 
evidence that VA will seek to 
provide; 
c)	informs him about the information and 
evidence he is expected to provide; 
d)	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
e)	notifies him that, to substantiate 
his claim, he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of his service-connected 
back disabilities and the effect that 
worsening has on his employment and 
daily life;  
f)	provides him with the appropriate 
Diagnostic Codes for rating 
disabilities of the spine and sciatic 
nerve; and 
g)	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  Obtain and associate with the claims 
file records from the VA Outpatient Clinic 
in Jacksonville, Florida, dated from 
November 2008 to the present.  If any of 
the records are no longer on file, request 
them from the appropriate storage 
facility.  All attempts to secure the 
records must be documented in the claims 
folder.

3.  After the additional VA clinical records 
have been associated with the file, schedule 
the Veteran for a neurological examination to 
determine the nature and severity of any 
neurological impairment associated with his 
lumbar spine disability.  The examiner should 
review the Veteran's claims file in 
conjunction with examining the Veteran and 
providing the requested opinions and the 
report should note that review.  The 
rationale for each opinion should be 
provided.  The examiner should specifically:

a)	Identify any associated neurological 
pathology associated with the service-
connected back disorder.  Provide an 
opinion as to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the sciatic nerve.  
If any nerve other than the sciatic 
nerve is affected, state which nerve and 
the severity of the impairment of the 
nerve affected.  In this regard, the 
examiner should address the nerve 
impingement noted on MRI examination in 
August 2005, the Veteran's ability to 
straight leg raise to only 20 degrees, 
and his occasional complaints of 
radiating pain and numbness.  

b)	State whether the Veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 
12 months should be reported.  The 
examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

c)	Express an opinion on whether pain 
significantly limits functional ability 
during flare-ups or when the back is 
used repeatedly over a period of time.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

d)	Finally, the examiner should comment on 
the impact of the Veteran's low back 
disability on his functional capacity, 
and specifically, whether his low back 
disability prohibits him from engaging 
in specific types of employment, or 
whether his back disability renders him 
unemployable.

4.  Then, readjudicate the claim, to include 
consideration as to whether referral for an 
extraschedular evaluation is warranted.  If 
action remains adverse, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

